Citation Nr: 0602877	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  03-28 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to a rating higher than 40 percent for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G. Zills, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
December 1945.

This case comes before the Board of Veterans' Appeals (Board) 
from an October 2002 RO decision which denied an increase in 
the veteran's 10 percent rating for bilateral hearing loss.  

In July 2004, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  In November 2004, 
the Board remanded the case to the RO for additional 
evidentiary development.  The case has now been returned to 
the Board for decision.

In August 2005, the RO granted an increased rating of 40 
percent for bilateral hearing loss, effective February 3, 
2005.  The veteran continues to appeal for a higher rating, 
but has not indicated disagreement with the effective date 
assigned for his 40 percent rating.  Thus the Board's 
decision addresses only the issue as to whether a rating 
higher than 40 percent is currently warranted.  


FINDING OF FACT

The veteran's service-connected bilateral hearing loss is 
manifested by auditory acuity level VII in the left ear and 
auditory acuity level VII in the right ear.


CONCLUSION OF LAW

The criteria for a rating higher than 40 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2005); 38 C.F.R. § 4.85, Diagnostic Code 
6100 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks a rating higher than 40 percent for his 
service-connected bilateral hearing loss.  A rating for 
hearing loss is determined by a mechanical application of the 
rating schedule to the numeric designations assigned based on 
audiometric test results.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  This is the basic 
method for rating hearing loss.  38 C.F.R. § 4.85.

Another regulation, 38 C.F.R. § 4.86, provides for an 
alternative method of rating exceptional patterns of hearing 
impairment, as defined by the regulation.  This regulation 
provides:

(a) When the pure tone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral. Each ear 
will be evaluated separately.

(b) When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral. That numeral will then be 
elevated to the next higher Roman 
numeral. Each ear will be evaluated 
separately.

Recent examination findings do not meet the requirements for 
the special rating method of 38 C.F.R. § 4.86, and thus the 
veteran's bilateral hearing loss is to be rated under the 
previously mentioned basic rating method of 38 C.F.R. § 4.85.

The veteran's most recent VA examination, given in January 
2005, indicated that the puretone decibel thresholds in the 
right ear, at the frequencies of 1000, 2000, 3000, and 4000 
Hertz, were 40, 45, 75, and 70 decibels, respectively, with 
an average threshold of 58 decibels for these four 
frequencies.  Right ear speech discrimination, using the 
Maryland CNC Test, was 56 percent.  The puretone decibel 
thresholds in the left ear, at the frequencies of 1000, 2000, 
3000, and 4000 Hertz, were 50, 65, 70, and 70 decibels, 
respectively, with an average threshold of 64 decibels.  Left 
ear speech discrimination, using the Maryland CNC Test, was 
56 percent.  Under Table VI of 38 C.F.R. § 4.85, these 
results represent level VII hearing in the right ear and 
level VII hearing in the left ear.  Entering Table VII of 38 
C.F.R. § 4.85, with hearing level VII in the right ear and 
hearing level VII in the left ear, results in a 40 percent 
rating for bilateral hearing loss under Diagnostic Code 6100.

The Board notes that the veteran was given a private 
audiological examination in June 2004, which is of record.  
However, the Board is unable to consider the results of this 
examination, as the examination does not include all of the 
information required under the relevant regulation for the 
Board to assess the veteran's disability level.  In any 
event, the results do not indicate that an evaluation beyond 
40 percent is warranted. 

It is important for the veteran to understand that a 40 
percent evaluation for hearing loss indicates the severe 
nature of the disorder.  The Board appreciates the 
difficulties which the veteran says he experiences because of 
his hearing loss.  However, according to the recent 
audiological test results, compared to the rating criteria, 
his bilateral hearing loss does not warrant a rating higher 
than 40 percent.  Lendenmann, supra.  The Board does not have 
the authority to assign, in the first instance, a higher 
rating on an extraschedular basis under 38 C.F.R. § 
3.321(b)(1), and given the circumstances of this case, there 
is no basis to refer the matter to designated VA officials 
for consideration of an extraschedular rating.  Bagwell v. 
Brown, 9 Vet. App. 377 (1996).  Extraschedular ratings under 
38 C.F.R.  § 3.321(b)(1) are limited to cases in which there 
is an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular rating standards.  
Such factors for an extraschedular rating are not present in 
the instant case.

The weight of the evidence demonstrates that the veteran's 
bilateral hearing loss is properly rated at 40 percent at 
this time.  As the preponderance of the evidence is against 
the claim for a rating higher than 40 percent for bilateral 
hearing loss, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002 & Supp. 2005).  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005).  That is, by way of 
letters dated in August 2002, December 2004, and January 
2005, as well as the rating decision, statement of the case 
(SOC), and the supplemental statement of the case (SSOC), the 
RO advised the veteran of the evidence needed to substantiate 
his claim and explained what evidence VA was obligated to 
obtain or assist the veteran in obtaining and what 
information or evidence the veteran was responsible for 
providing.  In addition, these documents generally informed 
the veteran that it was necessary to send any evidence in his 
possession to VA that supports his claim.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
this claim.  Additionally, the Board notes that the SSOC 
supplied to the veteran included the text of the regulation 
that implements the notice and assistance provisions from the 
statute.  The Board is satisfied that the RO has provided all 
notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004).  

The Board observes that the RO did not provide the veteran 
with VCAA notice satisfying all of the elements set forth 
above prior to the October 2002 adverse determination on 
appeal.  Pelegrini, supra.  However, the Board is satisfied 
that the documents discussed above, when taken together, 
fully notified the veteran of his rights and responsibilities 
under the VCAA and advised him of the need to give to VA any 
evidence pertaining to his claim, such that there is no 
defective notice resulting in any prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding that the 
Court must take due account of the rule of prejudicial error 
when considering compliance with VCAA notice requirements); 
see also Sutton v. Brown, 9 Vet. App. 553 (1996); 38 C.F.R. § 
20.1102 (harmless error).  Moreover, the Board emphasizes 
that neither the veteran nor his representative has made any 
showing or allegation of defect in timing or content of VCAA 
notice that results in prejudice to the veteran.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (the appellant 
bears the initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records along with VA and private 
medical evidence.  While the veteran has identified 
additional private medical records which have not been 
associated with the claims file, there is no indication from 
the veteran or otherwise that these records would support the 
grant of a rating higher than 40 percent for bilateral 
hearing loss.  In this regard, it is important for the 
veteran to understand that the private medical records and VA 
medical records clearly indicate the nature and extent of the 
veteran's current hearing loss, which clearly reveals that 
the 40 percent evaluation is appropriate in this case.  
Therefore, an additional remand of this case to the RO, 
delaying the final adjudication of this claim, is not 
warranted.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio, supra; Pelegrini, supra.

ORDER

A rating higher than 40 percent for bilateral hearing loss is 
denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


